 1   Richard A. Lazenby (State Bar No. 202105)
     Email: rlazenby@victorrane.com
 2   Michael Cutler (State Bar No. 298875)
     Email: mcutler@victorrane.com
 3   VICTOR RANE
     9350 Wilshire Blvd., Suite 308
 4   Beverly Hills, California 90212    NOTE: CHANGES MADE BY THE COURT
     Telephone: (310) 388-4849
 5   Facsimile: (310) 388-4869
 6   Attorneys for Defendant
     UNITED AIRLINES, INC.
 7
     -and-
 8
     All the parties on the signature page
 9
                                 UNITED STATES DISTRICT COURT
10
                             CENTRAL DISTRICT OF CALIFORNIA
11

12   STEPHANIE RACHEL KROPP, an                    )   Case No.: 2:19-cv-08344-GW (SSx)
     individual,                                   )
13                                                 )   STIPULATION AND
                    Plaintiff,                     )   [PROPOSED] PROTECTIVE
14                                                 )   ORDER
             vs.                                   )
15                                                 )
     UNITED AIRLINES, INC., a                      )
16   Corporation; and DOES 1 through 50,           )
     inclusive,                                    )
17                                                 )
                    Defendants.                    )
18                                                 )
19           The parties hereto agree, and the Court hereby enters, this Stipulated
20   Protective Order (“Order”) governing the disclosure during pretrial discovery and
21   the subsequent handling of sensitive and confidential information as follows:
22   1. PURPOSES AND LIMITATIONS
23           1.1.   Scope. This Protective Order shall apply to proceedings and
24   discovery in the above-captioned case known as Stephanie Rachel Kropp v. United
25   Airlines, Inc., Case No. 2:19-cv-08344-GW (JPRx).
26           1.2.   Statement of Need. This case arises from a passenger’s alleged
27   injuries sustained while on board United Flight 1294 from Los Angeles, CA to San
28   Francisco, CA on November 29, 2018. To facilitate productive discovery, the

     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     CASE NO.: 2:19-CV-08344-GW (SSX)
                                                 1   parties need to exchange documents, items, and information of private,
                                                 2   confidential, and/or proprietary nature. Prior to production, no party can
                                                 3   effectively evaluate the claims of the other as to the need for protection. Thus, a
                                                 4   means that enables the production of documents at least to the point of evaluating
                                                 5   the asserted need for protection, as well as an order specifying how such
                                                 6   documents need to be treated, is warranted in this case. Moreover, pursuant to the
                                                 7   terms of this Order, any document designated as confidential where that
                                                 8   designation is disputed can be identified as such and the matter submitted to the
                                                 9   Court for resolution.
                                                10          In the absence of this Order, the Court would have to evaluate many
                                                11   documents individually, and this task would burden the Court’s processes and slow
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308

               Telephone: (310) 388-4849




                                                12   discovery. As to those documents that are entitled to protection, disclosure of such
VICTOR RANE




                                                13   confidential information is likely to prejudice the legitimate business, competitive,
                                                14   and/or privacy interests of parties, or of third parties.
                                                15          A protective order is thus needed in this action to enable the documents to
                                                16   be evaluated and to protect against unauthorized disclosure of confidential
                                                17   information and to ensure that such information will be used only for purposes of
                                                18   this action. A protective order will also expedite the flow of discovery materials,
                                                19   protect the integrity of truly confidential information, promote the prompt
                                                20   resolution of disputes over confidentiality, and facilitate the preservation of
                                                21   material worthy of protection.
                                                22          1.3.    Application. This Order shall govern any information produced in
                                                23   this litigation by any party or third party, in any form (including, but not limited to,
                                                24   documents, magnetic media, answers to interrogatories, responses to document
                                                25   demands, responses to requests for admissions, and deposition testimony and
                                                26   transcripts), when there is an objectively reasonable basis for the party producing
                                                27   the information to believe in good faith that the information to be produced
                                                28   contains private, proprietary, sensitive, trade secret, non-public financial or

                                                     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                     CASE NO.: 2:19-CV-08344-GW (SSX)
                                                                                                   -2-
                                                 1   medical information. Documents, or portions thereof, that are considered
                                                 2   confidential may be so designated by marking them as “CONFIDENTIAL”, as
                                                 3   hereinafter provided for in this Order.
                                                 4          1.4.    Limitations. The parties acknowledge that this Order does not confer
                                                 5   blanket protection on all disclosures or responses to discovery and that the
                                                 6   protection it affords extends only to the information or items that are entitled under
                                                 7   the applicable legal principles to treatment as confidential.
                                                 8   2. DEFINITIONS
                                                 9          2.1.    Confidential Information. “Confidential Information” shall mean
                                                10   and include, without limitation, any information that implicates personal privacy,
                                                11   information that concerns or relates to proprietary information, trade secrets, non-
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308

               Telephone: (310) 388-4849




                                                12   public commercial, financial, pricing, budgeting and/or accounting information,
VICTOR RANE




                                                13   non-public information about existing and potential customers, marketing studies,
                                                14   performance and projections, non-public business strategies, decisions and/or
                                                15   negotiations, personnel compensation, evaluations and other employment
                                                16   information, non-public risk management practices and strategies, non-public
                                                17   agreements with third parties, and confidential proprietary information about
                                                18   affiliates, parents, subsidiaries and third parties with whom the parties to this
                                                19   action have or have had business relationships, personal identifying information for
                                                20   individuals who are not parties to this lawsuit, health and medical information, and
                                                21   financial and employment records.
                                                22          For purposes of this section, “trade secrets” means information, including a
                                                23   formula, pattern, compilation, program, device, method, technique, or process,
                                                24   that: (1) derives independent economic value, actual or potential, from not being
                                                25   generally known to the public or to other persons who can obtain economic value
                                                26   from its disclosure or use; and (2) is the subject of efforts that are reasonable under
                                                27   the circumstances to maintain its secrecy.
                                                28          2.2.    Documents. As used herein, the term “documents” includes all

                                                     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                     CASE NO.: 2:19-CV-08344-GW (SSX)
                                                                                                   -3-
                                                 1   writings, records, files, drawings, graphs, charts, photographs, emails, videotapes,
                                                 2   audio tapes, compact discs, electronic messages, other data compilations from
                                                 3   which information can be obtained, and other tangible things subject to production
                                                 4   under the Federal Rules of Civil Procedure.
                                                 5          2.3.    Designating Party. The “Designating Party” is the party or non-party
                                                 6   that designates information or items that it produces in disclosures or in responses
                                                 7   to discovery as “CONFIDENTIAL.”
                                                 8          2.4.    Producing Party. The “Producing Party” is the party or non-party
                                                 9   that produces documents in this action.
                                                10          2.5.    Receiving Party. The “Receiving Party” is the party that receives
                                                11   documents from a Producing Party.
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308

               Telephone: (310) 388-4849




                                                12   3. INITIAL DESIGNATION
VICTOR RANE




                                                13          3.1.    Produced Documents. A Producing Party that has an objectively
                                                14   reasonable basis for believing in good faith that the documents to be produced
                                                15   constitute or contain Confidential Information shall produce copies bearing a label
                                                16   that contains (or includes) language substantially identical to the following:
                                                17   “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER,” or
                                                18   “CONFIDENTIAL.”
                                                19          These labels shall be affixed in a manner that does not obliterate or obscure
                                                20   the contents of the copies. Claims of confidentiality will be made only with respect
                                                21   to portions of documents to which the Designating Party has an objectively
                                                22   reasonable basis for believing in good faith that they contain Confidential
                                                23   Information and are legally entitled to protection from discovery and disclosure
                                                24   under Federal Code of Civil Procedure and applicable case law.
                                                25          If it comes to the Designating Party’s attention that information or items that
                                                26   it designated for protection do not qualify for the asserted protection, the
                                                27   Designating Party must promptly notify all other parties that it is withdrawing the
                                                28   mistaken designation. If the Designating Party is also the Producing Party, then

                                                     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                     CASE NO.: 2:19-CV-08344-GW (SSX)
                                                                                                   -4-
                                                 1   that party must also produce substitute copies of the documents with the
                                                 2   “Confidential” label removed.
                                                 3          3.2.     Interrogatory Answers. If a party answering an interrogatory has an
                                                 4          objectively reasonable basis for believing in good faith that its answer
                                                 5   contains Confidential Information, it shall set forth its answer in a separate
                                                 6   document that is produced and designated in the same manner as a produced
                                                 7   document under subparagraph 3.1. The answers to interrogatories should make
                                                 8   reference to the separately produced document containing the answer, but such
                                                 9   document should not be attached to the interrogatories.
                                                10          3.3.    Inspections of Documents. In the event a party elects to produce
                                                11   files and records for inspection and the requesting party elects to inspect them, no
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308

               Telephone: (310) 388-4849




                                                12   designation of Confidential Information need be made in advance of the
VICTOR RANE




                                                13   inspection. For the purposes of such inspection, all material inspected shall be
                                                14   considered as Confidential Information. If the inspecting party selects specified
                                                15   documents to be copied, the Producing Party shall designate Confidential
                                                16   Information in accordance with subparagraph 3.1 at the time the copies are
                                                17   produced.
                                                18          3.4.    Deposition Transcripts. If, during a deposition in this action, a party
                                                19          has an objectively reasonable basis for believing in good faith that counsel’s
                                                20   questions implicate Confidential Information, or if counsel uses an exhibit that has
                                                21   been designated as “Confidential,” a party may designate that portion of the
                                                22   deposition as “Confidential.” Only those pages of the deposition that are
                                                23   designated as “Confidential” and those exhibits that are designated as
                                                24   “Confidential” will be subject to the restrictions set forth in this Protective Order.
                                                25   A party may challenge any designation made in connection with a deposition as set
                                                26   forth in section 5 below.
                                                27          Within 10 days after the receipt of a deposition transcript, a party may
                                                28   inform the other parties to the action of additional portions of the transcript

                                                     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                     CASE NO.: 2:19-CV-08344-GW (SSX)
                                                                                                   -5-
                                                 1   (including exhibits) that it wishes to designate as Confidential Information. That
                                                 2   portion of the deposition transcript (including exhibits referred to therein) shall be
                                                 3   treated as Confidential Information for ten (10) days after receipt. If no
                                                 4   designation is made within ten (10) days of receipt, no additional portions of the
                                                 5   deposition transcript, other than those designated as Confidential during the
                                                 6   deposition shall be considered as Confidential Information. All parties in
                                                 7   possession of a copy of a designated deposition transcript shall mark the front of
                                                 8   each copy of the transcript with: “PORTIONS MARKED CONFIDENTIAL.” For
                                                 9   videotaped depositions in which a portion has been designated as confidential, the
                                                10   videocassette, DVD, and the containers shall also be marked with: “PORTIONS
                                                11   MARKED CONFIDENTIAL.”
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308

               Telephone: (310) 388-4849




                                                12          3.5.    Multi-page Documents. If justified, a party may designate all pages
VICTOR RANE




                                                13   of an integrated, multi-page document, including a deposition transcript and
                                                14   interrogatory answers, as Confidential Information by placing the label specified in
                                                15   subparagraph 3.1 on the first page of the document. If a party wishes to designate
                                                16   only certain portions of an integrated, multi-page document as Confidential
                                                17   Information, it should designate such portions immediately below the label on the
                                                18   first page of the document and place the label specified in subparagraph 3.1 on
                                                19   each page of the document containing Confidential Information.
                                                20          3.6.    Electronic Data. “Electronic data” means information stored or
                                                21   recorded in the form of electronic or magnetic media (including information, files,
                                                22   databases or programs stored on any digital or analog machine-readable device,
                                                23   computers, discs, networks or tapes). Counsel for the Producing Party will
                                                24   designate Electronic Data as “CONFIDENTIAL” in a cover letter identifying the
                                                25   information generally. When feasible, counsel for the Producing Party will also
                                                26   mark the electronic or magnetic media with the appropriate designation.
                                                27          Whenever any party to whom Electronic Data designated as Confidential
                                                28   Information is produced reduces such material to hardcopy form, such party shall

                                                     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                     CASE NO.: 2:19-CV-08344-GW (SSX)
                                                                                                   -6-
                                                 1   mark the hardcopy form with the label specified in subparagraph 3.1. Whenever
                                                 2   any Confidential Information Electronic Data is copied into another file, all such
                                                 3   copies shall also be marked “CONFIDENTIAL” as appropriate.
                                                 4          To the extent that any party or counsel for any party creates, develops or
                                                 5   otherwise establishes on any digital or analog machine-readable device, recording
                                                 6   media, computers, discs, networks or tapes any information, files, databases or
                                                 7   programs that contain information designated “CONFIDENTIAL”, that party and
                                                 8   its counsel must take all necessary steps to ensure that access to that electronic or
                                                 9   magnetic media is properly restricted to those persons who, by the terms of this
                                                10   Order, may have access to Confidential Information.
                                                11          3.7.     Inadvertent Failures to Designate. If a Producing Party
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308

               Telephone: (310) 388-4849




                                                12   inadvertently fails to stamp or otherwise appropriately designate certain documents
VICTOR RANE




                                                13   upon their production, it may thereafter designate such document as
                                                14   “CONFIDENTIAL” by promptly giving written notice to all parties that the
                                                15   material is to be so designated. Such written notice shall identify with specificity
                                                16   the information or documents the Producing Party is then designating to be
                                                17   “CONFIDENTIAL” material. If the Producing Party gives such written notice as
                                                18   provided above, their claims of confidentiality shall not be deemed to have been
                                                19   waived by failure to designate properly the information as “CONFIDENTIAL”
                                                20   prior to disclosure. If the Designating Party is also the Producing Party, then that
                                                21   party must also produce substitute copies of the documents with the “Confidential”
                                                22   label added. The Receiving Party shall then return to the Designating Party, or
                                                23   destroy, as the parties may agree, all known copies of the originally-produced,
                                                24   unstamped documents. The Receiving Party shall use its best efforts to ensure that
                                                25   the information that was inadvertently disclosed is thereafter restricted to only
                                                26   those persons entitled to receive “CONFIDENTIAL” information under the terms
                                                27   set forth herein.
                                                28   / /

                                                     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                     CASE NO.: 2:19-CV-08344-GW (SSX)
                                                                                                   -7-
                                                 1          3.8.    Mandatory Disclosures. If a party making mandatory disclosures
                                                 2   required believes that its answer contains Confidential Information, it shall set
                                                 3   forth its answer in a separate document that is produced and designated in the same
                                                 4   manner as a produced document under subparagraph 3.1. Such disclosure should
                                                 5   make reference to the separately produced document containing the information,
                                                 6   but such document should not be attached to the disclosure.
                                                 7   4. DESIGNATIONS BY ANOTHER PARTY
                                                 8          4.1.    Notification of Designation. If a party other than the Producing Party
                                                 9   believes that a Producing Party has produced a document that contains or
                                                10   constitutes Confidential Information of the non-Producing Party, the non-
                                                11   Producing Party may designate the document as “CONFIDENTIAL” by so
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308

               Telephone: (310) 388-4849




                                                12   notifying all parties in writing, including by facsimile or email within thirty (30)
VICTOR RANE




                                                13   days of service of the document.
                                                14          4.2.    Return of Documents; Non-disclosure. Whenever a party other than
                                                15   the Producing Party designates a document produced by a Producing Party as
                                                16   Confidential Information in accordance with subparagraph 4.1, the Designating
                                                17   Party shall produce substitute copies of the document with the
                                                18   “CONFIDENTIAL” designations added in accordance with subparagraph 3.1. The
                                                19   Receiving Party shall then return to the Designating Party, or destroy, as the parties
                                                20   may agree, all known copies of the originally-produced, unstamped documents. No
                                                21   party shall disclose a produced document to any person, other than the persons
                                                22   authorized to receive Confidential Information under subparagraph 7.1, until after
                                                23   the expiration of the thirty (30) day designation period specified in subparagraph
                                                24   4.1. If during the thirty (30) day designation period, a party discloses a produced
                                                25   document to a person authorized to receive Confidential Information under
                                                26   subparagraph 7.1, and that document is subsequently designated as Confidential
                                                27   Information in accordance with subparagraph 4.1, the disclosing party shall cause
                                                28   all copies of the document to be destroyed or returned to the Producing Party, at

                                                     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                     CASE NO.: 2:19-CV-08344-GW (SSX)
                                                                                                   -8-
                                                 1   the direction of the Producing Party. The party may thereafter disclose a copy of
                                                 2   the document that has been marked as Confidential Information by the Designating
                                                 3   Party, in accordance with subparagraph 7.1.
                                                 4   5. OBJECTIONS TO DESIGNATIONS
                                                 5          A party is not obligated to challenge the propriety of a “CONFIDENTIAL”
                                                 6   designation at the time made, and failure to do so will not preclude a subsequent
                                                 7   challenge thereto. In the event that a party disagrees with a “CONFIDENTIAL”
                                                 8   designation, that party shall notify the Designating Party in writing of the
                                                 9   disagreement prior to the close of fact discovery and in conformance with the
                                                10   Court’s scheduling order. The objecting party and the Designating Party shall
                                                11   promptly confer in an attempt to resolve their differences. If the Designating Party
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308

               Telephone: (310) 388-4849




                                                12   and objecting party are unable to resolve their differences , the objecting party
VICTOR RANE




                                                13   shall have twenty-one (21) days from the date of notification to the Designating
                                                14   Party to file a motion under Local Rule 37 seeking the Court’s ruling on whether
                                                15   the information should remain designated as “CONFIDENTIAL,” which deadline
                                                16   may be extended by agreement between the Designating Party and the objecting
                                                17   party. The contested material shall be lodged with the Court under seal. The
                                                18   burden of proving that the information has been properly designated as
                                                19   “CONFIDENTIAL” based on the standards for such designations set forth herein,
                                                20   is on the Designating Party.
                                                21          All documents initially designated as “CONFIDENTIAL” shall continue
                                                22   to be subject to this Order unless and until the Court rules otherwise. If the
                                                23   Designating Party elects not to make a motion for a clarifying ruling with respect
                                                24   to whether documents should be designated as “CONFIDENTIAL,” the
                                                25   “Confidential” designation shall be deemed to have been withdrawn, and, if the
                                                26   Designating Party is also the Producing Party, then that party must also produce
                                                27   substitute copies of the documents with the “Confidential” label removed.
                                                28   6. CUSTODY

                                                     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                     CASE NO.: 2:19-CV-08344-GW (SSX)
                                                                                                   -9-
                                                 1      During the pendency of this litigation (including any appeals) and for ninety
                                                 2   (90) days after the conclusion of this litigation, all Confidential Information and
                                                 3   any and all copies, extracts and summaries thereof, including memoranda relating
                                                 4   thereto, shall be retained by the Receiving Party in the custody of counsel of
                                                 5   record, or by persons to whom disclosure is authorized under subparagraph 7.1 or
                                                 6   by the Judge. Paragraph 9 addresses in more detail handling of Confidential
                                                 7   Information after the conclusion of this litigation.
                                                 8   7. HANDLING PRIOR TO TRIAL
                                                 9          7.1.    Authorized Disclosures
                                                10                  7.1.1. Materials designated “CONFIDENTIAL” shall only be
                                                11   disclosed to the persons listed in the subparagraphs (a) through (j) below. Before
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                     disclosing Confidential Information to any of the following persons, counsel shall
               Telephone: (310) 388-4849




                                                12
VICTOR RANE




                                                13   ensure that the persons receiving Confidential Information are aware of the terms
                                                14   of this Protective Order and agree to comply with those terms:
                                                15                          a.      Attorneys appearing as counsel of record in these
                                                16   proceedings and personnel who are directly employed by such counsel and who are
                                                17   actively assisting in the preparation of this litigation;
                                                18                          b.      Counsel’s third-party consultants and independent
                                                19   experts (and their agents and employees) who are employed for the purposes of
                                                20   this litigation;
                                                21                          c.      Parties to this litigation, limited to the named party and if
                                                22   that party is a corporate entity, those officers, directors, employees, in-house
                                                23   counsel, and insurers whose assistance is required for purposes of the litigation and
                                                24   who must have access to the materials to render such assistance;
                                                25                          d.      Any deponent, during his or her deposition, who is the
                                                26   Designating Party or a current employee or member of the Designating Party (or
                                                27   any person who prepared or assisted directly in the preparation of the
                                                28   CONFIDENTIAL material);

                                                     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                     CASE NO.: 2:19-CV-08344-GW (SSX)
                                                                                                   - 10 -
                                                 1                          e.      Any other deponent as to whom there is a legitimate need
                                                 2   to disclose particular materials for purposes of identifying or explaining it or
                                                 3   refreshing recollection;
                                                 4                          f.      Fact witnesses or potential percipient witnesses at or in
                                                 5   preparation for deposition or trial;
                                                 6                          g.      Outside vendors employed by counsel for e.g., copying,
                                                 7   scanning and general handling of documents;
                                                 8                          h.      Persons or entities that provide litigation support services
                                                 9   in connection with the taking of depositions, including necessary stenographic,
                                                10   videotape, and clerical personnel;
                                                11                          i.      The Court and Court’s Staff to whom materials are
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308

               Telephone: (310) 388-4849




                                                12   submitted as evidence or in connection with a motion or opposition thereto, subject
VICTOR RANE




                                                13   to the Court’s processes for filing materials under seal; and
                                                14                          j.      Members of the jury, subject to the rules of the Court.
                                                15                  7.1.2. Such disclosures are authorized only to the extent necessary to
                                                16   prosecute or defend this litigation. Information designated as “CONFIDENTIAL”
                                                17   shall not be disclosed to persons described in Paragraphs 7.1.1(b), 7.1.1(e), of
                                                18   7.1.1(f), 7.1.1(g), and 7.1.1.(h) unless and until such persons are provided a copy
                                                19   of the Protective Order entered by the Court, represent that they have read and
                                                20   understand the provisions of the Order, are advised by the disclosing counsel that
                                                21   they are bound by the provisions of the Protective Order and execute an Agreement
                                                22   of Confidentiality (“Confidentiality Agreement”) in substantially the form attached
                                                23   hereto as Exhibit A. The originals of such Confidentiality Agreements shall be
                                                24   maintained by the counsel who obtained them until the final resolution of this
                                                25   litigation. Confidentiality Agreements and the names of persons who signed them
                                                26   shall not be subject to discovery except upon agreement of the parties or further
                                                27   order of the Court after application upon notice and good cause shown.
                                                28                  7.1.3. Nothing in this Protective Order shall prohibit a party or its

                                                     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                     CASE NO.: 2:19-CV-08344-GW (SSX)
                                                                                                   - 11 -
                                                 1   counsel from disclosing “CONFIDENTIAL” material to (a) the person(s) who
                                                 2   authored the document or material; (b) persons who previously received the
                                                 3   document or material or a copy thereof not in violation of this Order; (c) persons
                                                 4   employed by the Producing Party; or (d) any other person or entity, provided that,
                                                 5   with respect to that person or entity, the Producing Party and Producing Party’s
                                                 6   counsel first approve such disclosure in writing.
                                                 7          7.2.    Additional Protection. If a Designating Party believes that the
                                                 8   disclosure and handling procedures provided for in this Order are not sufficient
                                                 9   because certain material is extremely sensitive, the Designating Party shall inform
                                                10   the other parties to the litigation and attempt to reach an agreement on the handling
                                                11   of the material. If the parties cannot reach an agreement, the Designating Party
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308

               Telephone: (310) 388-4849




                                                12   may file a motion with the court under Local Rule 37 for a more restrictive order.
VICTOR RANE




                                                13   Such motion must be accompanied by a competent declaration in which the
                                                14   movant describes the parties’ efforts to resolve the matter by agreement.
                                                15          7.3.    Unauthorized Disclosures. If Confidential Information is disclosed
                                                16          to any person other than in the manner authorized by this Protective Order,
                                                17   the party or person responsible for the disclosure, and any other party or person
                                                18   who is subject to this Order and learns of such disclosure, shall immediately bring
                                                19   such disclosure to the attention of the Designating Party. Without prejudice to
                                                20   other rights and remedies of the Designating Party, the responsible party or person
                                                21   shall make every effort to obtain the return of the Confidential Information and to
                                                22   prevent further disclosure on its own part or on the part of the person who was the
                                                23   unauthorized recipient of such information.
                                                24          7.4.    Court Filings. In the event any Confidential Information must be
                                                25   filed with the Court prior to the trial, the proposed filing shall be filed under seal.
                                                26   8. HANDLING DURING TRIAL
                                                27          Confidential Information that is subject to this Order may be marked and
                                                28   used as trial exhibits by any party, subject to terms and conditions as imposed by

                                                     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                     CASE NO.: 2:19-CV-08344-GW (SSX)
                                                                                                   - 12 -
                                                 1   the trial court upon application by the Designating Party.
                                                 2   9. HANDLING AFTER DISPOSITION
                                                 3          Within 90 days of the conclusion of this litigation (including any appeals),
                                                 4   the Designating Party may request that any or all Confidential Information be
                                                 5   returned to the Designating Party. After receiving a request to return, the Receiving
                                                 6   Party at its option may destroy Confidential Information instead of returning it to
                                                 7   the Designating party, but must so notify the Designating Party. The request for
                                                 8   return shall specifically identify the documents or things to be returned if return of
                                                 9   less than all Confidential Information is requested. The attorney for the Receiving
                                                10   Party shall collect, assemble and return within 60 days all such Confidential
                                                11   Information, including all copies and extracts thereof in the possession of the
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308

               Telephone: (310) 388-4849




                                                12   Receiving Party, its counsel or other authorized recipients, but not including
VICTOR RANE




                                                13   copies, extracts or summaries that contain or constitute attorney work product. If
                                                14   such work product is retained, however, the Confidential Information contained
                                                15   herein will continue to be controlled by this Protective Order. Receipt of returned
                                                16   Confidential Information shall be acknowledged in writing if such an
                                                17   acknowledgment is requested.
                                                18   10. USE OF CONFIDENTIAL INFORMATION
                                                19          Confidential Information shall not be used by any person, other than the
                                                20   Producing Party, for any purpose other than prosecuting, defending or settling this
                                                21   litigation. In no event shall Confidential Information be used for any business,
                                                22   competitive, personal, private, public or other purpose, except as required by law.
                                                23   11. NO IMPLIED WAIVERS
                                                24          The entry of this Order shall not be interpreted as a waiver of the right to
                                                25   object to the furnishing of information in response to discovery requests or to
                                                26   object to a requested inspection of documents or facilities. Neither the agreement
                                                27   to, nor the taking of any action in accordance with the provisions of this Protective
                                                28   Order, nor the failure to object thereto, shall be interpreted as a waiver of any claim

                                                     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                     CASE NO.: 2:19-CV-08344-GW (SSX)
                                                                                                   - 13 -
                                                 1   or position or defense in this action, or any other actions.
                                                 2   12. MODIFICATION
                                                 3          In the event any party hereto seeks a Court order to modify the terms of this
                                                 4   Order, said party shall make such request by written stipulation or noticed motion
                                                 5   to all parties that must be served and filed in accordance with local court rules.
                                                 6   13. CARE IN STORAGE
                                                 7          Any person in possession of Confidential Information produced by another
                                                 8   party shall exercise reasonable and appropriate care with regard to the storage,
                                                 9   custody, copying, and use of the Confidential Information to ensure that the
                                                10   confidential and sensitive nature of same is maintained.
                                                11   14. NO ADMISSION
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308

               Telephone: (310) 388-4849




                                                12          Neither this Order nor the designation of any item as “CONFIDENTIAL”
VICTOR RANE




                                                13   shall be construed as an admission that such material, or any testimony concerning
                                                14   such material, would be admissible in evidence in this litigation or in any other
                                                15   proceeding.
                                                16   15. NO APPLICATION
                                                17          Notwithstanding any other provision of this Order to the contrary, the
                                                18   confidentiality obligations of this Order shall not apply, or shall cease to apply, to
                                                19   any information that (a) at the time of disclosure hereunder, was already lawfully
                                                20   in the possession of the receiving party and was not acquired through discovery or
                                                21   under any obligation of confidentiality; or (b) at the time of disclosure hereunder
                                                22   was, or subsequently becomes, through no fault of the receiving party, a public
                                                23   document or publicly available.
                                                24   16. INADVERTENT PRODUCTION
                                                25          Nothing in this Order abridges applicable law concerning inadvertent
                                                26   production of a document that the Producing Party believes contains attorney-
                                                27   client communications, attorney work product, or otherwise privileged
                                                28   information.

                                                     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                     CASE NO.: 2:19-CV-08344-GW (SSX)
                                                                                                   - 14 -
                                                 1   17. PARTIES’ OWN DOCUMENTS
                                                 2          This Order shall in no way restrict the parties use of their own documents
                                                 3   and information, and nothing in this Order shall preclude any party from
                                                 4   voluntarily disclosing its own documents or information to any party or non-party.
                                                 5   18. NO EFFECT ON OTHER RIGHTS
                                                 6          This Order shall in no way abrogate or diminish any pre-existing
                                                 7   contractual, statutory, or other legal obligations or rights of any party with respect
                                                 8   to Confidential Information.
                                                 9   19. EXECUTION IN COUNTERPARTS
                                                10          This agreement may be executed in counterparts. Facsimile signatures will
                                                11   be considered as valid signatures as of the date hereof.
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308

               Telephone: (310) 388-4849




                                                12   20. EFFECT OF ORDER
VICTOR RANE




                                                13          This Order is binding on all parties to this action and on all parties who have
                                                14   agreed to be bound by this Order, and shall remain in full force and effect until
                                                15   modified, superseded or terminated by consent of the parties or by Order of Court.
                                                16          This Court expressly retains jurisdiction over this action for enforcement of
                                                17   the provisions of this Order following the resolution of this litigation.
                                                18          STIPULATED AND AGREED TO:
                                                19
                                                      Dated: February 27, 2020                      Dated: February 27, 2020
                                                20

                                                21    By:/s/ Richard A. Lazenby                     By: /s/ Thomas V. Girardi
                                                          Richard A. Lazenby                             (with permission)
                                                22        Michael Cutler                                  Thomas V. Girardi
                                                23        VICTOR RANE                                     tgirardi@girardikeese.com
                                                          Attorneys for Defendant                         Alexa F. Galloway
                                                24        UNITED AIRLINES, INC.                           afgalloway@girardikeese.com
                                                25                                                        GIRARDI | KEESE
                                                                                                          1126 Wilshire Boulevard
                                                26                                                        Los Angeles, California 90017
                                                27                                                        Telephone: (213) 977-0211
                                                                                                          Facsimile: (213) 481-1554
                                                28                                                        Attorneys for Plaintiff

                                                     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                     CASE NO.: 2:19-CV-08344-GW (SSX)
                                                                                                   - 15 -
                                                 1                                                           STEPHANIE RACHEL KROPP

                                                 2
                                                                                                   ORDER

                                                 3
                                                            GOOD CAUSE APPEARING, the Court hereby approves this Stipulation

                                                 4
                                                     and Protective Order.

                                                 5
                                                            IT IS SO ORDERED.

                                                 6
                                                     Dated: March 19, 2020                                    ___________________________
                                                 7                                                            Hon. Jean P. Rosenbluth
                                                                                                              U.S. Magistrate Judge
                                                 8

                                                 9

                                                10

                                                11
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308

               Telephone: (310) 388-4849




                                                12
VICTOR RANE




                                                13

                                                14

                                                15

                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28

                                                     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                     CASE NO.: 2:19-CV-08344-GW (SSX)
                                                                                                    - 16 -
                                                 1                                             EXHIBIT A
                                                 2                               UNITED STATES DISTRICT COURT
                                                 3                           CENTRAL DISTRICT OF CALIFORNIA
                                                 4
                                                     STEPHANIE RACHEL KROPP, an                       )     Case No.: 2:19-cv-08344-GW (SSx)
                                                 5   individual,                                      )
                                                                                                      )     STIPULATION AND
                                                 6                  Plaintiff,                        )     [PROPOSED] PROTECTIVE
                                                                                                      )     ORDER
                                                 7          vs.                                       )
                                                                                                      )
                                                 8   UNITED AIRLINES, INC., a                         )
                                                     Corporation; and DOES 1 through 50,              )
                                                 9   inclusive,                                       )
                                                                                                      )
                                                10                  Defendants.                       )
                                                                                                      )
                                                11
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                                              CONFIDENTIALITY AGREEMENT
               Telephone: (310) 388-4849




                                                12
VICTOR RANE




                                                13          I, _____________________________, declare under penalty of perjury that:
                                                14          1.      I have reviewed and agree to comply with and be bound by the
                                                15   provisions of the Stipulated Protective Order (the “Order”), and I attest to my
                                                16   understanding that access to information designated as “CONFIDENTIAL” may
                                                17   be provided to me and that such access shall be pursuant to the terms and
                                                18   conditions and restrictions of the Order. I understand and acknowledge that failure
                                                19   to comply with the Order could expose me to sanctions and punishment in the
                                                20   nature of contempt.
                                                21          2.      I understand that I am to retain all copies of any information
                                                22   designated as “CONFIDENTIAL” in a secure manner, and that all copies are to
                                                23   remain in my personal custody until this action is terminated or until I have
                                                24   completed by assigned duties, whichever occurs earlier, whereupon the copies and
                                                25   any writings prepared by me containing any information designated as
                                                26   “CONFIDENTIAL” are to be destroyed or returned to counsel who provided me
                                                27   with such material at the option of counsel.
                                                28          3.      I will not divulge to persons other than those specifically authorized

                                                     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                     CASE NO.: 2:19-CV-08344-GW (SSX)
                                                                                                   - 17 -
                                                 1   by said Order, and will not copy or use except solely for the purpose of this action,
                                                 2   any information designated as “CONFIDENTIAL” obtained pursuant to said
                                                 3   Order, except as provided in said Order. I also agree to notify any stenographic or
                                                 4   clerical personnel who are required to assist me of the terms of said Order.
                                                 5          4.      I further agree to submit to the jurisdiction of the U.S. District Court
                                                 6   for the Central District of California for the purpose of enforcing the terms of the
                                                 7   Order, even if such enforcement proceedings occur after this action is terminated.
                                                 8          I declare under penalty of perjury under the laws of the United States of
                                                 9   America that the foregoing is true and correct.
                                                10

                                                11   Dated: ______________, 2020              By:
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                                                                   Name:
               Telephone: (310) 388-4849




                                                12
VICTOR RANE




                                                13                                                 Title:

                                                14                                                 Affiliation:

                                                15                                                 Address:

                                                16                                                 Tel.:

                                                17                                                 E-Mail:

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28

                                                     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                                     CASE NO.: 2:19-CV-08344-GW (SSX)
                                                                                                    - 18 -
